    

 


REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (the “Agreement”) is made and entered into as
of this 29th day of October, 2004 by and among IMCOR Pharmaceutical Co., a
Nevada corporation (the “Company”), Bristol-Myers Squibb Company (the
“Purchaser”), a Delaware corporation and Bristol-Myers Squibb Medical Imaging,
Inc. (“BMSMI”), a Delaware corporation.
 
The parties hereby agree as follows:
 
1.  Certain Definitions. Capitalized terms used and not otherwise defined herein
that are defined in the Purchase Agreement will have the meanings given such
terms in the Purchase Agreement. As used in this Agreement, the following terms
shall have the following meanings:
 
“Affiliate” means, with respect to any person, any other person which directly
or indirectly controls, is controlled by, or is under common control with, such
person.
 
“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.
 
“Closing Price” as of any date means (a) the closing bid price of one share of
Common Stock as reported on The Nasdaq SmallCap Market (“Nasdaq”) or other
national securities exchange or OTC bulletin board on which the Company’s shares
may be quoted or listed on such date, (b) if no closing bid price is available,
the average of the high bid and the low asked price quoted on Nasdaq on such
date, or (c) if the shares of Common Stock are not then quoted on Nasdaq, the
value of one share of Common Stock on such date as shall be determined in good
faith by the Board of Directors of the Company and the Purchaser, provided, that
if the Board of Directors of the Company and the Purchaser are unable to agree
upon the value of a share of Common Stock pursuant to this subpart (c), the
Company and the Purchaser shall jointly select an appraiser who is experienced
in such matters to determine the Closing Price. The decision of such appraiser
shall be final and conclusive, and the cost of such appraiser shall be borne
one-half by the Company and one-half by the Purchaser.
 
“Common Stock” shall mean the Company’s common stock, par value $0.001 per
share.
 
“Holder” or “Holders” shall mean the holder or holders, as the case may be, from
time to time of Registrable Securities.
 
“Other Investor Registration Statement” shall mean one or more registration
statements to be filed or filed covering the resale of the shares of Common
Stock acquired by investors in transactions other than the private placement
which closed in April and June 2004.
 
“Prospectus” shall mean the prospectus included in any Registration Statement,
as amended or supplemented by any prospectus supplement, with respect to the
terms of the offering of any portion of the Registrable Securities covered by
such Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus.
 



       

--------------------------------------------------------------------------------

 


“Purchase Agreement” that certain Securities Purchase Agreement, of even date
herewith, by and between the Company and the Purchaser.
 
“Purchaser” shall mean the Purchaser identified in the Purchase Agreement and
any Affiliate or permitted transferee of any Purchaser who is a subsequent
Holder.
 
“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act, and the declaration or ordering of effectiveness of such
Registration Statement or document.
 
“Registrable Securities” shall mean the shares of Common Stock issued or
issuable to the Purchaser upon conversion of the Series A Convertible Preferred
Stock pursuant to the Purchase Agreement; provided, that, a security shall cease
to be a Registrable Security upon (A) sale pursuant to a Registration Statement
or Rule 144 under the 1933 Act, or (B) such security becoming eligible for sale
by the Holder pursuant to Rule 144(k).
 
“Registration Statement” shall mean any registration statement of the Company
filed under the 1933 Act that covers the resale of the Registrable Securities
pursuant to the provisions of this Agreement, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such Registration Statement.
 
“SEC” means the U.S. Securities and Exchange Commission.
 
“Series A Convertible Preferred Stock” means the $0.01 par value preferred stock
of the Company purchased pursuant to the Purchase Agreement and having the
rights, powers and preferences set forth in the Certificate of Designation to
the Amended Articles.
 
“1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.
 
“2004 Investor Registration Statement” shall mean the registration statement to
be filed or filed covering the resale of the shares of Common Stock and warrants
to purchase shares of Common Stock acquired by investors in that certain private
placement which closed in April and June 2004.
 
2.  Registration.
 
(a)  Registration Statements. The Company agrees that at any time beginning six
months after the first issuance of a share of Series A Convertible Preferred
Stock (the “Original Issue Date”), upon the written request of the Purchaser (a
“Demand Registration”), it will file a Registration Statement on Form SB-2 under
the 1933 Act covering the resale of the number of shares of Registrable
Securities specified in such request; provided that the Company shall not be
required to file more than four Registration Statements that become effective
and remain effective for the period specified in Section 3(a); and provided
further that promptly following any date on which the Company becomes eligible
to use a Registration Statement on Form S-3 to register Registrable Securities
for resale, but in no event more than 20 days after such date, the Company shall
file a shelf Registration Statement on Form S-3 covering the Registrable
Securities (or a post-effective amendment on Form S-3 to any then effective
Registration Statement) and shall cause such Registration Statement to be
declared effective as soon as possible thereafter, but in any event by the 90th
day following the date on which the Company files such Form S-3. The
Registration Statement shall contain (except if otherwise required pursuant to
written comments received from the SEC upon a review of such Registration
Statement) the “Plan of Distribution” attached hereto as Annex A. Such
Registration Statement also shall cover, to the extent allowable under the 1933
Act and the rules promulgated thereunder (including Rule 416), such
indeterminate number of additional shares of Common Stock resulting from stock
splits, stock dividends or similar transactions with respect to the Registrable
Securities. The “Selling Stockholders” and “Plan of Distribution” sections of
the Registration Statement (and each amendment or supplement thereto, and each
request for acceleration of effectiveness thereof) and any risk factor contained
in such document that addresses specifically this transaction or the selling
stockholders, shall be provided in accordance with Section 3(c) to the Holders
prior to its filing or other submission.
 



    2  

--------------------------------------------------------------------------------

 


(b)  Piggy-Back Registrations. If at any time while a Registration Statement is
required to be effective hereunder there is not an effective Registration
Statement covering all of the Registrable Securities that are subject to a
Demand Registration and the Company shall determine to prepare and file with the
SEC a registration statement relating to an offering for its own account or the
account of others under the 1933 Act of any of its equity securities, other than
with respect to (i) the 2004 Investor Registration Statement, (ii) the Other
Investor Registration Statement or (iii) any registration statement on Form S-4
or Form S-8 (each as promulgated under the 1933 Act) or their then equivalents
relating to equity securities to be issued solely in connection with any
acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans, then the Company
shall send to each Holder written notice of such determination and, if within
fifteen days after receipt of such notice, any such Holder shall so request in
writing, the Company shall include in such registration statement all or any
part of such Registrable Securities such holder requests to be registered,
subject to customary underwriter cutbacks applicable to all holders of
registration rights.
 
(c)  Expenses. The Company will pay all expenses associated with each
registration hereunder, including filing and printing fees, counsel and
accounting fees and expenses, costs associated with clearing the Registrable
Securities for sale under applicable state securities laws, listing fees and the
Holder’s reasonable expenses in connection with the registration, but excluding
discounts, commissions, fees of Holder’s counsel, and fees of underwriters,
selling brokers, dealer managers or similar securities industry professionals
with respect to the Registrable Securities being sold.
 
(d)  Delays in Effectiveness. For not more than twenty-five (25) consecutive
days or for a total of not more than forty (40) days in any twelve (12) month
period, the Company may delay the disclosure of material non-public information
concerning the Company, by delaying the inclusion of such information in a
Registration Statement required by a Demand Registration or suspending the use
of any Prospectus included in any registration contemplated by this Section
containing such information, the disclosure of which at the time would be, in
the good faith opinion of the Company, materially detrimental to the Company (an
“Allowed Delay”); provided, that the Company shall promptly (a) notify the
Holders in writing of the existence of (but in no event, without the prior
written consent of a Purchaser, shall the Company disclose to such Purchaser any
of the facts or circumstances regarding) material non-public information giving
rise to an Allowed Delay, and (b) advise the Holders in writing to cease all
sales under the Registration Statement until the end of the Allowed Delay.
 



    3  

--------------------------------------------------------------------------------

 


(e)  Underwritten Offering. If any offering pursuant to a Registration Statement
pursuant to Section 2(a) hereof involves an underwritten offering, the Company
shall have the right to select an investment banker and manager to administer
the offering, which investment banker or manager shall be reasonably
satisfactory to the Holders holding a majority of the Registrable Securities.
 
3.  Company Obligations. Upon a Demand Registration, the Company will effect the
registration of the Registrable Securities in accordance with the terms hereof,
and pursuant thereto the Company will, as expeditiously as possible:
 
(a)  use its reasonable best efforts to cause such Registration Statement to
become effective and to remain effective (i) for a period sufficient to complete
the distribution of the Registrable Securities, in the case of a Registration
Statement made on Form SB-2, or (ii) continuously, in the case of a shelf
Registration Statement made on Form S-3; but in no event later than such time as
the Registrable Securities covered thereby are no longer “Registrable
Securities” under the definition thereof;
 
(b)  prepare and file with the SEC such amendments and post-effective amendments
to the Registration Statement and the Prospectus as may be necessary to keep the
Registration Statement effective for the relevant period specified in
Section 3(a) hereof and to comply with the provisions of the 1933 Act and the
1934 Act with respect to the distribution of all of the Registrable Securities
covered thereby;
 
(c)  provide copies to and permit the Holders to review the “Selling
Stockholders” and “Plan of Distribution” sections of each Registration Statement
and any risk factor that addresses specifically this transaction or the selling
stockholders under the Registration Statement and all amendments and supplements
thereto, no fewer than five (5) Business Days prior to their filing with the SEC
and not, without the consent of such Holder, file any Registration Statement
that contains disclosure regarding a Holder that differs in any material respect
with the disclosure set forth in the Selling Holder Questionnaire (as
hereinafter defined) provided by such Holder for use in such Registration
Statement;
 
(d)  furnish to the Holders (i) promptly after the same is prepared and publicly
distributed, filed with the SEC, or received by the Company (but not later than
two (2) Business Days after the filing date, receipt date or sending date, as
the case may be) one (1) copy of any Registration Statement and any amendment
thereto, each preliminary prospectus and Prospectus and each amendment or
supplement thereto, and each letter written by or on behalf of the Company to
the SEC or the staff of the SEC, and each item of correspondence from the SEC or
the staff of the SEC, in each case relating to such Registration Statement
(other than any portion of any thereof which contains information for which the
Company has sought confidential treatment or believes might constitute material
and non-public information concerning the Company), and (ii) such number of
copies of a Prospectus, including a preliminary prospectus, and all amendments
and supplements thereto and such other documents as each Holder may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by such Holder that are covered by the related Registration Statement;
 



    4  

--------------------------------------------------------------------------------

 


(e)  in the event of an underwritten offering hereunder wherein the Company
selects an underwriter, the Company shall enter into and perform its reasonable
obligations under an underwriting agreement, in usual and customary form,
including, without limitation, customary indemnification and contribution
obligations, with the underwriter of such offering;
 
(f)  if required by the underwriter, or if any Holder is described in the
Registration Statement as an underwriter, the Company shall furnish, on the
effective date of the Registration Statement (except with respect to clause (i)
below) and on the date that Registrable Securities are delivered to an
underwriter, if any, for sale in connection with the Registration Statement
(including any Holder deemed to be an underwriter), (i) (A) in the case of an
underwritten offering, an opinion, dated as of the closing date of the sale of
Registrable Securities to the underwriters, from legal counsel representing the
Company for purposes of such Registration Statement, in form, scope and
substance as is customarily given in an underwritten public offering, addressed
to the underwriters and the Holders participating in such underwritten offering
or (B) in the case of an “at the market” offering, an opinion, dated as of or
promptly after the effective date of the Registration Statement to the Holders,
from legal counsel representing the Company for purposes of such Registration
Statement, in form, scope and substance as is customarily given in a public
offering, addressed to the Holders, and (ii) a letter, dated as of the effective
date of such Registration Statement and confirmed as of the applicable dates
described above, from the Company’s independent certified public accountants in
form and substance as is customarily given by independent certified public
accountants to underwriters in an underwritten public offering, addressed to the
underwriters (including any Holder deemed to be an underwriter);
 
(g)  use its reasonable best efforts to (i) prevent the issuance of any stop
order or other suspension of effectiveness and, (ii) if such order is issued,
obtain the withdrawal of any such order at the earliest possible moment;
 
(h)  prior to any public offering of Registrable Securities, use its reasonable
best efforts to register or qualify or cooperate with the Holders and their
counsel in connection with the registration or qualification of such Registrable
Securities for offer and sale under the securities or blue sky laws of such
jurisdictions requested by the Holders and do any and all other commercially
reasonable acts or things necessary or advisable to enable the distribution in
such jurisdictions of the Registrable Securities covered by the Registration
Statement;
 
(i)  use its reasonable best efforts to cause all Registrable Securities covered
by a Registration Statement to be listed on each securities exchange,
interdealer quotation system or other market on which similar securities issued
by the Company are then listed;
 



    5  

--------------------------------------------------------------------------------

 


(j)  immediately notify the Holders, at any time when a Prospectus relating to
Registrable Securities is required to be delivered under the 1933 Act, upon
discovery that, or upon the happening of any event as a result of which, the
Prospectus included in a Registration Statement, as then in effect, includes an
untrue statement of a material fact or omits to state any material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances then existing, and at the request of any such
Holder, promptly prepare and furnish to such Holder a reasonable number of
copies of a supplement to or an amendment of such Prospectus as may be necessary
so that, as thereafter delivered to the Holders of such Registrable Securities,
such Prospectus shall not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing;
and
 
(k)  otherwise comply with all applicable rules and regulations of the SEC under
the 1933 Act and the 1934 Act, use its reasonable best efforts to take such
other actions as may be reasonably necessary to facilitate the registration of
the Registrable Securities hereunder; and make available to its security
holders, as soon as reasonably practicable, but not later than the Availability
Date (as defined below), an earnings statement covering a period of at least
twelve (12) months, beginning after the effective date of each Registration
Statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the 1933 Act (for the purpose of this Section 3(k),
“Availability Date” means the 45th day following the end of the fourth fiscal
quarter that includes the effective date of such Registration Statement, except
that, if such fourth fiscal quarter is the last quarter of the Company’s fiscal
year, “Availability Date” means the 90th day after the end of such fourth fiscal
quarter).
 
4.  Obligations of the Holders.
 
(a)  Each Holder agrees to furnish to the Company a completed Questionnaire in
the form attached to this Agreement as Annex B (a “Selling Holder
Questionnaire”). The Company shall not be required to include the Registrable
Securities of a Holder in a Registration Statement and shall not be required to
pay any partial liquidated or other damages under Section 2(e) hereof to a
Holder who fails to furnish to the Company a completed Selling Holder
Questionnaire at least two (2) Business Days prior to the date a Registration
Statement is required to be filed in accordance with the requirements set forth
in Section 2(a).
 
(b)  Each Holder, by its acceptance of the Registrable Securities agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of a Registration Statement hereunder, unless
such Holder has notified the Company in writing of its election to exclude all
of its Registrable Securities from such Registration Statement.
 
(c)  Each Holder covenants and agrees that it will comply with the prospectus
delivery requirements of the 1933 Act as applicable to it in connection with
sales of Registrable Securities pursuant to the Registration Statement.
 
(d)  Each Holder agrees that, upon receipt of any notice from the Company of
either (A) the commencement of an Allowed Delay pursuant to Section 2(c)(ii) or
(B) the happening of an event pursuant to Section 3(j) hereof, such Holder will
immediately discontinue disposition of Registrable Securities pursuant to the
Registration Statement covering such Registrable Securities, until the Holder’s
receipt of the copies of the supplemented or amended prospectus filed with the
SEC and declared effective and, if so directed by the Company, the Holder shall
deliver to the Company (at the expense of the Company) or destroy (and deliver
to the Company a certificate of destruction) all copies in the Holder’s
possession of the Prospectus covering the Registrable Securities current at the
time of receipt of such notice.
 



    6  

--------------------------------------------------------------------------------

 


(e)  No Holder may participate in any third party underwritten registration
hereunder unless it (i) agrees to sell the Registrable Securities on the basis
provided in any underwriting arrangements in usual and customary form entered
into by the Company, (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements, and (iii) agrees to
pay its pro rata share of all underwriting discounts and commissions.
Notwithstanding the foregoing, no Holder shall be required to make any
representations to such underwriter, other than those with respect to itself and
the Registrable Securities owned by it, including its right to sell the
Registrable Securities, and any indemnification in favor of the underwriter by
the Holders shall be several and not joint and limited in the case of any
Holder, to the proceeds received by such Holder from the sale of its Registrable
Securities. The scope of any such indemnification in favor of an underwriter
shall be limited to the same extent as the indemnity provided in Section 5(a)
hereof.
 
5.  Indemnification.
 
(a)  Indemnification by the Company. The Company will indemnify and hold
harmless each Holder and its officers, directors, members, employees and agents,
successors and assigns, and each other person, if any, who controls such Holder
within the meaning of the 1933 Act, against any losses, claims, damages or
liabilities, joint or several, to which such Holder, officer, director, member,
or controlling person may become subject under the 1933 Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon: (i) any untrue statement or alleged
untrue statement of any material fact contained in any Registration Statement,
any preliminary prospectus or final prospectus contained therein, or any
amendment or supplement thereof; (ii) any blue sky application or other document
executed by the Company specifically for that purpose or based upon written
information furnished by the Company filed in any state or other jurisdiction in
order to qualify any or all of the Registrable Securities under the securities
laws thereof (any such application, document or information herein called a
“Blue Sky Application”); (iii) the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein not misleading; (iv) any violation by the Company or its
agents of any rule or regulation promulgated under the 1933 Act applicable to
the Company or its agents and relating to action or inaction required of the
Company in connection with such registration; or (v) any failure to register or
qualify the Registrable Securities included in any such Registration in any
state where the Company or its agents has affirmatively undertaken or agreed in
writing that the Company will undertake such registration or qualification on a
Holder’s behalf (the undertaking of any underwriter chosen by the Company being
attributed to the Company) and will reimburse such Holder, and each such
officer, director or member and each such controlling person for any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company will not be liable in any such case if and to the extent that
any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission so
made in conformity with information furnished by or on behalf of such Holder or
any such controlling person in writing specifically for use in such Registration
Statement or Prospectus.
 



    7  

--------------------------------------------------------------------------------

 


(b)  Indemnification by the Holders. Each Holder agrees, severally but not
jointly, to indemnify and hold harmless, to the fullest extent permitted by law,
the Company, its directors, officers, employees, stockholders, and successors
and each person who controls the Company (within the meaning of the 1933 Act)
against any losses, claims, damages, liabilities and expense (including
reasonable attorney fees) resulting from any untrue statement of a material fact
or any omission of a material fact required to be stated in the Registration
Statement or Prospectus or preliminary prospectus or amendment or supplement
thereto or necessary to make the statements therein not misleading, to the
extent, but only to the extent that such untrue statement or omission is
contained in any information furnished in writing by or on behalf of such Holder
to the Company specifically for inclusion in such Registration Statement or
Prospectus or amendment or supplement thereto. In no event shall the liability
of a Holder be greater in amount than the dollar amount of the proceeds (net of
all expense paid by such Holder and the amount of any damages such holder has
otherwise been required to pay by reason of such untrue statement or omission)
received by such Holder upon the sale of the Registrable Securities giving rise
to such indemnification obligation.
 
(c)  Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
separate counsel shall be at the expense of such person unless (a) the
indemnifying party has agreed to pay such fees or expenses, or (b) the
indemnifying party shall have failed to assume the defense of such claim and
employ counsel reasonably satisfactory to such person or (c) in the reasonable
judgment of any such person, based upon written advice of its counsel, a
conflict of interest exists between such person and the indemnifying party with
respect to such claims (in which case, if the person notifies the indemnifying
party in writing that such person elects to employ separate counsel at the
expense of the indemnifying party, the indemnifying party shall not have the
right to assume the defense of such claim on behalf of such person); and
provided, further, that the failure of any indemnified party to give notice as
provided herein shall not relieve the indemnifying party of its obligations
hereunder, except to the extent that such failure to give notice shall
materially adversely affect the indemnifying party in the defense of any such
claim or litigation. It is understood that the indemnifying party shall not, in
connection with any proceeding in the same jurisdiction, be liable for fees or
expenses of more than one separate firm of attorneys at any time for all such
indemnified parties. No indemnifying party will, except with the consent of the
indemnified party, consent to entry of any judgment or enter into any settlement
that does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect of such claim or litigation.
 



    8  

--------------------------------------------------------------------------------

 


(d)  Contribution. If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation. In
no event shall the contribution obligation of a holder of Registrable Securities
be greater in amount than the dollar amount of the proceeds (net of all expenses
paid by such holder and the amount of any damages such holder has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission) received by it upon the sale of the Registrable Securities
giving rise to such contribution obligation.
 
6.  Miscellaneous.
 
(a)  Remedies. In the event of a breach by the Company or by a Holder of any of
their obligations under this Agreement, each Holder or the Company, as the case
may be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages may not provide adequate compensation for any
losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.
 
(b)  No Piggyback on Registrations. Neither the Company nor any of its security
holders (other than the Holders in such capacity pursuant hereto) may include
securities of the Company in a Registration Statement hereunder other than the
Registrable Securities, and the Company shall not after the date hereof enter
into any agreement providing any such right to any of its security holders.
 
(c)  Amendments and Waivers. The provisions of this Agreement, including the
provisions of this section, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and the Holder or
Holders (as applicable) of no less than a majority in interest of the then
outstanding Registrable Securities. Notwithstanding the foregoing, a waiver or
consent to depart from the provisions hereof with respect to a matter that
relates exclusively to the rights of certain Holders and that does not directly
or indirectly affect the rights of other Holders may be given by Holders of at
least a majority of the Registrable Securities to which such waiver or consent
relates.
 
(d)  Notices. All notices and other communications provided for or permitted
hereunder shall be made as set forth in the Purchase Agreement or, with respect
to a Holder, to such other address as provided in writing by a Holder to the
Company.
 



    9  

--------------------------------------------------------------------------------

 


(e)  Assignments and Transfers by Holders. The provisions of this Agreement
shall be binding upon and inure to the benefit of the Holders and their
respective successors and assigns. A Holder may transfer or assign, in whole or
from time to time in part, to one or more persons its rights hereunder in
connection with the transfer of Registrable Securities by such Holder to such
person, provided that such Holder complies with all laws applicable thereto and
provides written notice of assignment to the Company promptly after such
assignment is effected.
 
(f)  Assignments and Transfers by the Company. This Agreement may not be
assigned by the Company (whether by operation of law or otherwise), provided,
however, that the Company must assign its rights and delegate its duties
hereunder to any surviving or successor corporation in connection with a merger
or consolidation of the Company with another corporation, or a sale, transfer or
other disposition of all or substantially all of the Company’s assets to another
corporation.
 
(g)  Benefits of the Agreement. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective permitted successors
and assigns of the parties. Other than with respect to indemnified parties
hereunder who are not parties to this Agreement, nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.
 
(h)  Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile, which shall be deemed an original.
 
(i)  Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
(j)  Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.
 
(k)  Further Assurances. The parties hereto shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.
 
(l)  Entire Agreement. This Agreement and the Purchase Agreement (and the
Exhibits and Schedules annexed thereto) are intended by the parties hereto as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein and therein. This Agreement and the Purchase
Agreement (and the Exhibits and Schedules annexed thereto) supersede all prior
agreements and understandings between the parties with respect to such subject
matter.
 



    10  

--------------------------------------------------------------------------------

 


(m)  Governing Law; Consent to Jurisdiction. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed and enforced in accordance with the internal laws
of the State of New York, without regard to the principles of conflicts of law
thereof. Each party agrees that all proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement
(whether brought against a party hereto or its respective affiliates, employees
or agents) may be commenced non-exclusively in the state and federal courts
sitting in the City of New York, Borough of Manhattan, (the “New York Courts”).
Each party hereto hereby irrevocably submits to the non-exclusive jurisdiction
of the New York Courts for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any
proceeding, any claim that it is not personally subject to the jurisdiction of
any New York Court, or that such proceeding has been commenced in an improper or
inconvenient forum. Each party hereto hereby irrevocably waives personal service
of process and consents to process being served in any such proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. Each party hereto hereby irrevocably waives, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby. If either party shall commence a proceeding to enforce any
provisions of this Agreement, then the prevailing party in such proceeding shall
be reimbursed by the other party for its attorney’s reasonable fees and other
costs and expenses incurred with the investigation, preparation and prosecution
of such proceeding.
 
(n)  Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.
 
(o)  Independent Nature of Holders Obligations and Rights. The obligations of
each Holder hereunder is several and not joint with the obligations of any other
Holder hereunder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder hereunder. Nothing contained
herein or in any other agreement or document delivered at any closing, and no
action taken by any Holder pursuant hereto or thereto, shall be deemed to
constitute the Holder as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Holder are in any way
acting in concert with respect to such obligations or the transactions
contemplated by this Agreement. Each Holder shall be entitled to protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Holder to be joined as an
additional party in any proceeding for such purpose.
 
Signature pages follow.
 



    11  

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.
 
 

  Company:


IMCOR Pharmaceutical Co.


By:      Taffy J. Williams                       
Name: Taffy J. Williams
Title:   President

 



    12  

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.
 
 

   
Purchaser:


Bristol-Myers Squibb Medical Imaging, Inc.




By:   Cory Zwerling           
Name:    Cory Zwerling
Title:    President, BMSMI


 
Bristol-Myers Squibb Company




By:    Cory Zwerling           
Name:    Cory Zwerling
Title:    President, BMSMI



 



    13  

--------------------------------------------------------------------------------

 




Annex A
Plan of Distribution
 
The Selling Stockholders and any of their pledgees, donees, transferees,
assignees and successors-in-interest may, from time to time, sell any or all of
their shares of Common Stock on any stock exchange, market or trading facility
on which the shares are traded or in private transactions. These sales may be at
fixed or negotiated prices. The Selling Stockholders may use any one or more of
the following methods when selling shares:
 

·   ordinary brokerage transactions and transactions in which the broker-dealer
solicits Investors;

 

·   block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

·   purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;

 

·   an exchange distribution in accordance with the rules of the applicable
exchange;

 

·   privately negotiated transactions;

 

·   to cover short sales made after the date that this Registration Statement is
declared effective by the Commission;

 

·   broker-dealers may agree with the Selling Stockholders to sell a specified
number of such shares at a stipulated price per share;

 

·   a combination of any such methods of sale; and

 

·   any other method permitted pursuant to applicable law.

 
The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.
 
Broker-dealers engaged by the Selling Stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The Selling Stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.
 
The Selling Stockholders may from time to time pledge or grant a security
interest in some or all of the Shares owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell shares of Common Stock from time to time under this prospectus,
or under an amendment to this prospectus under Rule 424(b)(3) or other
applicable provision of the Securities Act of 1933 amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus.
 



    14  

--------------------------------------------------------------------------------

 


Upon the Company being notified in writing by a Selling Stockholder that any
material arrangement has been entered into with a broker-dealer for the sale of
Common Stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, a supplement to this
prospectus will be filed, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such Selling Stockholder and of
the participating broker-dealer(s), (ii) the number of shares involved,
(iii) the price at which such the shares of Common Stock were sold, (iv) the
commissions paid or discounts or concessions allowed to such broker-dealer(s),
where applicable, (v) that such broker-dealer(s) did not conduct any
investigation to verify the information set out or incorporated by reference in
this prospectus, and (vi) other facts material to the transaction. In addition,
upon the Company being notified in writing by a Selling Stockholder that a donee
or pledge intends to sell more than 500 shares of Common Stock, a supplement to
this prospectus will be filed if then required in accordance with applicable
securities law.
 
The Selling Stockholders also may transfer the shares of Common Stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.
 
The Selling Stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales. In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. Discounts, concessions, commissions and
similar selling expenses, if any, that can be attributed to the sale of
Securities will be paid by the Selling Stockholder and/or the Purchaser. Each
Selling Stockholder has represented and warranted to the Company that it
acquired the securities subject to this registration statement in the ordinary
course of such Selling Stockholder’s business and, at the time of its purchase
of such securities such Selling Stockholder had no agreements or understandings,
directly or indirectly, with any person to distribute any such securities.
 
The Company has advised each Selling Stockholder that it may not use shares
registered on this Registration Statement to cover short sales of Common Stock
made prior to the date on which this Registration Statement shall have been
declared effective by the Commission. If a Selling Stockholder uses this
prospectus for any sale of the Common Stock, it will be subject to the
prospectus delivery requirements of the Securities Act. The Selling Stockholders
will be responsible to comply with the applicable provisions of the Securities
Act and Exchange Act, and the rules and regulations thereunder promulgated,
including, without limitation, Regulation M, as applicable to such Selling
Stockholders in connection with resales of their respective shares under this
Registration Statement.
 
The Company is required to pay all fees and expenses incident to the
registration of the shares, but the Company will not receive any proceeds from
the sale of the Common Stock. The Company has agreed to indemnify the Selling
Stockholders against certain losses, claims, damages and liabilities, including
liabilities under the Securities Act. If the Selling Stockholders use this
prospectus for any sale of the Common Stock, they will be subject to the
prospectus delivery requirements of the Securities Act.
 



    15  

--------------------------------------------------------------------------------

 

Annex B




Selling Securityholder Notice and Questionnaire
 
The undersigned beneficial owner of common stock (the “Common Stock”), of IMCOR
Pharmaceutical Co. (the “Company”) understands that the Company has filed or
intends to file with the Securities and Exchange Commission (the “SEC”) a
Registration Statement for the registration and resale of the Registrable
Securities, in accordance with the terms of the Registration Rights Agreement,
dated as of [l], 2004 (the “Registration Rights Agreement”), among the Company
and the Purchaser named therein. A copy of the Registration Rights Agreement is
available from the Company upon request at the address set forth below. All
capitalized terms used and not otherwise defined herein shall have the meanings
ascribed thereto in the Registration Rights Agreement.
 
The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:
 
QUESTIONNAIRE
 

1.   Name.

 

(a)   Full Legal Name of Selling Securityholder

 

(b)   Full Legal Name of Registered Holder (if not the same as (a) above)
through which Registrable Securities Listed in Item 3 below are held:

 

(c)   Full Legal Name of Natural Control Person (which means a natural person
who, directly or indirectly, alone or with others, has power to vote or dispose
of the securities covered by the questionnaire):

 

2.   Address for Notices to Selling Securityholder:

 
 
Telephone:
Fax:
Contact Person:
 
 



    16  

--------------------------------------------------------------------------------

 


3.   Beneficial Ownership of Registrable Securities:

 

(a)   Type and Principal Amount of Registrable Securities beneficially owned:

 

4.   Broker-Dealer Status:

 

(a)   Are you a broker-dealer?

 
Yes ٱ No ٱ
 
Note: If yes, the SEC’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.
 

(b)   Are you an affiliate of a broker-dealer?

 
Yes ٱ No ٱ
 

(c)   If you are an affiliate of a broker-dealer, do you certify that you bought
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

 
Yes ٱ No ٱ
 
Note: If no, the SEC’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.
 

5.   Beneficial Ownership of Other Securities of the Company Owned by the
Selling Securityholder.

 
Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.
 

(a)   Type and Amount of Other Securities beneficially owned by the Selling
Securityholder:

 



    17  

--------------------------------------------------------------------------------

 


6.   Relationships with the Company:

 
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.
 
State any exceptions here:
 
The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the Effective Date for the Registration Statement.
 
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 6 and the inclusion of such
information in the Registration Statement and the related prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related prospectus.
 
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.
 
 
Dated:                     
 
 
Beneficial Owner:                  
 
 
By:                            
 
 Name:                    
 Title:                       
 



 



    18  

--------------------------------------------------------------------------------

 
